
	
		II
		109th CONGRESS
		2d Session
		S. 3512
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2006
			Mr. Smith (for himself
			 and Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow an
		  offset against income tax refunds to pay for State judicial debts that are
		  past-due.
	
	
		1.Offset of State judicial
			 debts against income tax refund
			(a)In
			 generalSection 6402 of the Internal Revenue Code of 1986
			 (relating to authority to make credits or refunds) is amended by redesignating
			 subsections (f) through (k) as subsections (g) through (l), respectively, and
			 by inserting after subsection (e) the following:
				
					(f)Collection of
				past-due, legally enforceable State judicial debts
						(1)In
				generalUpon receiving notice from any State judicial branch or
				State agency designated by the chief justice of the State’s highest court that
				a named person owes a past-due, legally enforceable State judicial debt to or
				in such State, the Secretary shall, under such conditions as may be prescribed
				by the Secretary—
							(A)reduce the amount
				of any overpayment payable to such person by the amount of such State judicial
				debt;
							(B)pay the amount by
				which such overpayment is reduced under subparagraph (A) to such State judicial
				branch or State agency and notify such State judicial branch or State agency of
				such person’s name, taxpayer identification number, address, and the amount
				collected; and
							(C)notify the person
				making such overpayment that the overpayment has been reduced by an amount
				necessary to satisfy a past-due, legally enforceable State judicial
				debt.
							If an
				offset is made pursuant to a joint return, the notice under subparagraph (B)
				shall include the names, taxpayer identification numbers, and addresses of each
				person filing such return.(2)Offset
				permitted only against residents of State seeking
				offsetParagraph (1) shall apply to an overpayment by any person
				for a taxable year only if the address shown on the Federal return for such
				taxable year is an address within the State of the State judicial branch or
				State agency seeking the offset.
						(3)Priorities for
				offsetAny overpayment by a person shall be reduced pursuant to
				this subsection—
							(A)after such
				overpayment is reduced pursuant to—
								(i)subsection (a)
				with respect to any liability for any internal revenue tax on the part of the
				person who made the overpayment;
								(ii)subsection (c)
				with respect to past-due support;
								(iii)subsection (d)
				with respect to any past-due, legally enforceable debt owed to a Federal
				agency; and
								(iv)subsection (e)
				with respect to any past-due, legally enforceable State income tax obligations;
				and
								(B)before such
				overpayment is credited to the future liability for any Federal internal
				revenue tax of such person pursuant to subsection (b).
							If the
				Secretary receives notice from 1 or more State agencies, or from 1 or more
				State agencies and the State judicial branch, of more than 1 debt subject to
				paragraph (1) that is owed by such person to such State agency or State
				judicial branch, any overpayment by such person shall be applied against such
				debts in the order in which such debts accrued.(4)Notice;
				consideration of evidenceRules similar to the rules of
				subsection (e)(4) shall apply with respect to debts under this
				subsection.
						(5)Past-due,
				legally enforceable State judicial debt
							(A)In
				generalFor purposes of this subsection, the term past-due,
				legally enforceable State judicial debt means a debt—
								(i)which resulted
				from a judgment or sentence rendered by any court or tribunal of competent
				jurisdiction which—
									(I)handles criminal
				or traffic cases in the State; and
									(II)has determined
				an amount of State judicial debt to be due; and
									(ii)which resulted
				from a State judicial debt which has been assessed and is past-due but not
				collected.
								(B)State judicial
				debtFor purposes of this paragraph, the term State
				judicial debt includes court costs, fees, fines, assessments,
				restitution to victims of crime, and other monies resulting from a judgment or
				sentence rendered by any court or tribunal of competent jurisdiction handling
				criminal or traffic cases in the State.
							(6)RegulationsThe
				Secretary shall issue regulations prescribing the time and manner in which
				State judicial branches and State agencies must submit notices of past-due,
				legally enforceable State judicial debts and the necessary information that
				must be contained in or accompany such notices. The regulations shall specify
				the types of State judicial monies and the minimum amount of debt to which the
				reduction procedure established by paragraph (1) may be applied. The
				regulations may require State judicial branches and State agencies to pay a fee
				to reimburse the Secretary for the cost of applying such procedure. Any fee
				paid to the Secretary pursuant to the preceding sentence shall be used to
				reimburse appropriations which bore all or part of the cost of applying such
				procedure.
						(7)Erroneous
				payment to StateAny State judicial branch or State agency
				receiving notice from the Secretary that an erroneous payment has been made to
				such State judicial branch or State agency under paragraph (1) shall pay
				promptly to the Secretary, in accordance with such regulations as the Secretary
				may prescribe, an amount equal to the amount of such erroneous payment (without
				regard to whether any other amounts payable to such State judicial branch or
				State agency under such paragraph have been paid to such State judicial branch
				or State
				agency).
						.
			(b)Disclosure of
			 return informationSection 6103(l)(10) of the Internal Revenue
			 Code of 1986 (relating to disclosure of certain information to agencies
			 requesting a reduction under subsection (c), (d), or (e) of section 6402) is
			 amended by striking or (e) each place it appears in the text and
			 heading and inserting (e), or (f).
			(c)Conforming
			 amendments
				(1)Section 6402(a)
			 of the Internal Revenue Code of 1986 is amended by striking and
			 (e) and inserting (e), and (f).
				(2)Paragraph (2) of
			 section 6402(d) of such Code is amended by striking subsection
			 (e) and inserting subsections (e) and (f).
				(3)Paragraph (3)(B)
			 of section 6402(e) of such Code is amended to read as follows:
					
						(B)before such
				overpayment is—
							(i)reduced pursuant
				to subsection (f) with respect to past-due, legally enforceable State judicial
				debts, and
							(ii)credited to the
				future liability for any Federal internal revenue tax of such person pursuant
				to subsection
				(b).
							.
				(4)Section 6402(g)
			 of such Code, as so redesignated, is amended by striking or (e)
			 and inserting (e), or (f).
				(5)Section 6402(i)
			 of such Code, as so redesignated, is amended by striking or (e)
			 and inserting , (e), or (f).
				(d)Effective
			 dateThe amendments made by this Act shall apply to refunds
			 payable for taxable years beginning after December 31, 2006.
			
